IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 97-51007
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PEDRO PUENTE-AVALOS,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. EP-97-CR-330
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Pedro Puente-Avalos appeals from his sentence for illegal

reentry into the United States after his deportation in violation

of 8 U.S.C. § 1326.    Puente argues that he could not be sentenced

under § 1326(b)(2) because the indictment failed to allege that

he had a prior aggravated felony conviction.   His argument is

foreclosed by the Supreme Court’s decision in Almendarez-Torres

v. United States, ___ U.S. ___, 1998 WL 126904, at *3, *8 (U.S.

Mar. 24, 1998).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-51007
                               -2-

     Puente has filed a motion to stay his appeal pending the

Supreme Court’s decision in Almendarez-Torres.   Puente’s motion

to stay his appeal is DENIED as moot.

     AFFIRMED; MOTION DENIED AS MOOT.